Title: To Thomas Jefferson from William Lee, 12 September 1804
From: Lee, William
To: Jefferson, Thomas


                  
                     
                        Sir
                     
                     United States Consulate Bordeaux Sep 12. 1804
                  
                  Having good reason to believe that the Wine which Mr Perrot sent you during my illness though very good was not of the growth you demanded & thinking it possible you may have exhausted that stock, I have taken the liberty to send you pr. the Ship Fabius Capt. Hughes of Alexandria bound to New York, three dozen of Chateaux Margaux, Six dozen of Rozan, and six dozen of Sauterne all of the growth of the year 1798 and which I believe will be found equal if not superior to any wines ever drank in the United States.—I have also shipped on board the same Vessel three Boxes containing Fruits in Brandy, Dried Fruits, and Comfitures as pr. Bill of Loading enclosed which I hope Sir you will do me the honor to accept of. These articles I should have sent much earlier by some Vessel bound to Norfolk Baltimore Phila. or N York had not the Captain of the Fabius told me some weeks since that he was bound direct to Alexandria: Having changed his Voyage I have addressed them to the Collector of the port of New York who no doubt will take the necessary precautions to forward them to the seat of Government.
                  With great respect I am Sir yr obliged & obdt. St.
                  
                     
                        Wm Lee
                     

                  
               